THOMPSON, Judge,
concurring in part and dissenting in part.
I agree with that portion of the main opinion reversing the trial court’s calculation of child support. However, I disagree with the main opinion’s conclusion that the trial court’s judgment modifying custody is due to be affirmed. The McLendon standard requires that a parent seeking the *1239modification of custody of a child demonstrate that the proposed change in custody will materially promote the child’s best interests and that the benefits of the change will offset the disruptive effects of the change in custody. Ex parte McLendon, 455 So.2d 863 (Ala.1984). I do not believe that the father met the stringent custody-modification standard set forth in Ex parte McLendon. Therefore, I would reverse the judgment of the trial court awarding custody of the youngest child to the father.